Progress towards a European contract law for consumers and businesses (short presentation)
The next item is the report by Mrs Wallis, on behalf of the Committee on Legal Affairs, on policy options for progress towards a European contract law for consumers and businesses.
rapporteur. - Mr President, we have been talking about European contract law for over a decade; now is the time for action, and if ever there was a time when the Internal Market needed a boost in terms of additional transactions, it is now.
The Committee on Legal Affairs favours an optional instrument, a second EU contract law for all citizens and enterprises. We believe it could help. But we have said that there will be tough criteria for the next step. There must be a high level of consumer protection, higher than in many of our Member States. It must be easy and user-friendly for SMEs; it must give them a badge of honour to conduct their business under this optional contract and there must be no detriment to national law.
The process must be evidence-based, impact-assessed and with full parliamentary involvement, and on that basis, as I have said, the time for talking is over and we need to move forward. There are those who are nervous and say, well, let us just use the idea of a toolbox. Can I say to those who have that idea, be very careful, because I have a suspicion that a toolbox without an optional instrument is potentially actually more invasive of national law than a toolbox with an optional instrument that is voluntary, that respects the autonomy of the parties and is not detrimental to national law.
Let us see something, as we move forward, that offers preventative justice for EU citizens and small businesses; that really gives us an instrument which means justice for growth. Enough talking, now let us move on.
(IT) Mr President, Commissioner, first of all, my congratulations to the rapporteur, Mrs Wallis, for her work and the contents of her report, with which I am in complete agreement.
I believe that only an optional instrument to be adopted by means of a regulation can adequately fulfil the objectives of the whole reform of European contract law. Moreover, an optional instrument should neither harmonise nor replace national contract laws but rather work alongside them as an alternative instrument that offers freedom of choice to contracting parties.
Therefore, I do not agree with the proposals put forward by those who would prefer to limit the scope of this instrument so that it applies only to e-commerce contracts, as this would create an artificial and, above all, unnecessary distinction between online and face to face transactions.
Our task as legislators is not to limit the legal nature of the regulation on the basis of speculation or market projections but rather to ensure legal certainty and to lay the foundations for a common legal language in the field of commerce.
(DE) Mr President, Commissioner Reding, the vision of European contract law is clearly a wonderful one. However, at the end of the day, it has to provide something positive for European citizens, otherwise the idea of European contract law is simply art for art's sake. Why does the report start with the most vulnerable parties here, the consumers? The key element of Mrs Wallis's report, the recommendation of the optional instrument, is an unreasonable demand for consumers, to put it mildly. It is confusing for them, and in practical terms, it will never be the consumers themselves that are able to decide which state's contract law they ultimately utilise, but rather their counterparts in the matter, in particular, big businesses.
In any case, now is not the time to say that the optional instrument is the last word on the matter, but instead we should look more closely at the other options, too - the toolbox that was mentioned and the contract models.
(SK) Mr President, I would like to thank Mrs Wallis for her bold move. While I have no idea how it will progress, we obviously need to try to ensure that European citizens, European retailers and European consumers benefit from what I would call equal rules, so that they can buy, sell and hence engage in business on the basis of these same rules.
In view of the complexity of the machinery of European law and national legislation, a single optional system that could be rolled out across the European Union is an appealing prospect, but is probably a Sisyphean task, as we will clearly be hampered by diverse legal systems, protests from the legal profession, and jurisdiction issues. I fear that it would be very difficult to establish, but let us give it a shot and see what happens.
(CS) Mr President, Commissioner, although voluntary contract legislation may give rise to legal problems regarding its implementation, it represents one way of getting rid of the different systems of contract law, which are one reason for the high failure rate of cross-border purchases by consumers, which is estimated at 60%. Unfortunately, entrepreneurs face a series of other pitfalls. It is not only contract law which is not fully harmonised, but also consumer law. There are significant differences in tax regimes and accounting standards. Payments often attract extra bank charges, and the cross-border use of digital content is frequently blocked for licensing reasons. Moreover, consumers in 10 Member States were unable to find domestic offers for at least half of 100 products tested, while consumers in 13 Member States found cross-border price offers that were at least 10% lower than in their own country. I therefore support the proposal to issue legally binding standardised voluntary contracts translated into all the languages. At the same time, I would like to call on the Commission to play a more active role in resolving the outstanding urgent issues, in order to put an end to the fragmentation of the Internal Market.
Vice-President of the Commission. - Mr President, I would also like to thank the rapporteur, Mrs Diana Wallis, together with Hans-Peter Mayer and Sirpa Pietikäinen, for the excellent work on this dossier.
It is very clear that, in the wake of the global economic crisis, the Internal Market needs to be boosted. We need the Internal Market if we want to have growth, job creation and innovation. What is the current situation? Only one in four businesses trade across borders and those who trade limit their operations to only a few Member States. That means they miss out on the possibility of utilising the Internal Market.
What are the consequences for consumers? Well, they do not reap the benefits of the Internal Market either. Many cross-border orders - as many as 61% of the orders on the online market - fail to be completed for this reason. That means that we have here a non-functioning of the Internal Market both for businesses and for consumers. That is the reason why the Commission has launched a consultation on policy options in the field of contract law, in response to which Parliament is giving its opinion today.
We have seen that Internal Market failures are due, in part, to the differences in national contract law. We agree that there are other reasons for failure, but our recent Eurobarometer surveys show that contract-law related obstacles rank first out of eleven obstacles to business-to-consumer transactions. That is why we need to get rid of those obstacles, one by one, starting now with contract law.
By the way, this Parliament has been discussing this for ten years, but the experts outside have been discussing it for 30 years. So all the work done to analyse and make proposals is there on the table. We have never taken advantage of this. That is why I agree with the rapporteur that it is time to act now and to see what positive action we can take.
I have taken note of the assessment of the report on the policy options presented in the Green Paper and the support for the innovative solution of an optional instrument, which means no harmonisation but giving consumers and businesses a choice of having a Europe-wide system. I have also seen the support for an instrument applicable in both B2C and B2B transactions, which favours a material scope covering sales contracts, contracts for the supply of digital content and some service contracts. I have taken very good note of what has been said by Parliament, namely, that any future instrument, whatever it looks like, should give consumers a high level of protection in order not to deprive them of the protection they would otherwise enjoy under national law. That is a conditio sine qua non. If we do not have that, we will fail in all of our activities.
Where do we stand at the moment? On 3 May 2011, the Commission published the results of a feasibility study by the Expert Group on European contract law and we invited all stakeholders to comment. The Commission is analysing the results of the public consultation and then it will prepare a detailed impact assessment to see what should be the next step that, in times of crisis, will be good for giving a boost to the Internal Market and creating growth and jobs in the Internal Market by expanding the markets, mostly for SMEs, and giving consumers the possibility of better choice and better deals.
The debate is closed.
The vote will take place on Wednesday, 8 June at 12:00.
Written statements (Rule 149)
Even though we have an Internal Market, businesses and consumers do not take sufficient advantage of the opportunities it offers, as the proportion of cross-border transactions remains fairly low. The Internal Market can be revitalised by encouraging cross-border transactions and I believe that this report will help achieve this objective.
We must obviously respect differences between Member States' legal systems and the principle of subsidiarity, which is why I do not regard total harmonisation as the most suitable option. On the other hand, I feel that the optional application of common rules for cross-border contracts is a viable alternative. In addition, I believe that if a Member State would like to extend the scope of application of European law to domestic transactions as well, it should be free to do so. It is very true to say that this is not the solution to every problem. There are also other obstacles preventing cross-border transactions, in addition to these contract law differences, relating to areas such as tax matters, intellectual property or the availability of electronic payment methods. However, I think that this optional instrument deserves a try as it may get rid of some of the administrative burden which is currently preventing SMEs from expanding their businesses in Member States other than their own.